In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 11-642V
                                  Filed: February 25, 2013

*************************************
CHERYL PATRICIA KINSER,                     *               NOT TO BE PUBLISHED
                                            *
         Petitioner,                        *               Special Master Zane
                                            *
v.                                          *               Stipulation; Attorneys’ Fees
                                            *               and Costs
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
                  Respondent.               *
                                            *
*************************************
Blake Dean Beeler, Bryce Johnson & Associates, Oklahoma City, OK, for Petitioner;
Justine Elizabeth Daigneault, United States Dep’t of Justice, Washington, DC, for Respondent.

     UNPUBLISHED DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On February 19, 2013, the parties in the above-captioned case filed a Stipulation of Facts
Concerning Attorneys’ Fees and Costs (Stipulation) memorializing their agreement as to the
appropriate amount of attorneys’ fees and costs in this case. After informal discussions with
Respondent, Petitioners request a total award of $12,789.58. Moreover, Petitioner has
represented that she incurred no personal litigation costs. In accordance with 42 U.S.C. § 300aa-
15(e), the undersigned awards the amount to which Respondent does not object.

       On October 4, 2011, Petitioner, Cheryl Patricia Kinser, filed a petition seeking
1
 Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review, agrees that the identified material fits within the
banned categories listed above, the Special Master shall redact such material from public access.
42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b).

                                                 1
compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. § 300aa-10,
et seq., as amended (“the Vaccine Act”), alleging that she suffered from Guillain-Barre
Syndrome (“GBS”) as a consequence of her receipt of the influenza (“flu”) vaccine which she
received on or about October 6, 2008.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. A decision awarding compensation based
upon the parties’ stipulation was entered on February 13, 2013. Because Petitioner has been
awarded compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs.
42 U.S.C. § 300aa-15(e). The undersigned also finds that the agreed upon amount of $12,789.58
in attorneys’ fees and costs is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the Petitioner’s unopposed request as outlined in the Stipulation for Attorneys’ Fees
and Costs. The judgment shall reflect that Petitioner is awarded attorneys’ fees and costs as
follows:

    in a check made payable jointly to Petitioner (Cheryl Patricia Kinser) and Petitioner’s
    counsel (Blake Dean Beeler) the amount of $12,789.58, representing attorneys’ fees and
    costs.

        The Court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2


       IT IS SO ORDERED.

                                                      /s/ Daria J. Zane
                                                      Daria J. Zane
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                 2